UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2017 Date of reporting period:	March 1, 2016 — August 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Value Fund Semiannual report 8 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Over the past several months, multiple headwinds have tested the mettle of the U.S. stock market as it ascended to record highs. At the same time, international financial markets have weathered myriad macroeconomic challenges. We acknowledge that bouts of volatility can be challenging for investors, but the lesson, we believe, is to stay invested and maintain a diversified portfolio despite short-term fluctuations. In the United States, many analysts believe that we are close to full employment, and the threat of a recession, which was a concern earlier this year, appears to have diminished. Overseas, stock markets are also near all-time highs, but we believe growth prospects are positive for many countries, as central banks remain accommodative. All market environments present challenges, which is why we favor active strategies based on fundamental research like the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended August 31, 2016, as well as an outlook for the coming months. As always, we believe it is important to consult regularly with your financial advisor, who can help you to determine whether your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Interview with your fund’s portfolio manager Eric, what was the market environment like for U.S. small - cap value stocks during the six - month reporting period ended August31, 2016? With investor sentiment improving early in the reporting period and generally remaining positive, higher-risk assets rallied strongly from the rocky start in 2016 that preceded the reporting period. The recovery in oil prices, accommodative policies from central banks around the world, and positive U.S. economic data helped to lift stock prices. The U.S. Federal Reserve’s decision to hold interest rates steady due to global market developments also contributed to the rally’s momentum. The United Kingdom’s surprise decision on June23 to leave the European Union [EU], commonly known as Brexit, caused a sudden and sharp retreat in stock prices. The vote had a significant impact on the performance of small-cap stocks in the days following the announcement, as those stocks tend to be highly sensitive to economic developments. However, the selloff was short lived. U.S. small-cap stocks staged a remarkable comeback — recovering much of the ground Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Small Cap Value Fund that the asset class had lost in the days immediately following the vote, as investors came to understand the limited effects of Brexit had on the U.S. economy in the immediate aftermath of the vote. Typically, smaller U.S. companies tend to be less directly affected by events in non-U.S. markets than large, U.S. multi-national companies. Against this backdrop, higher-risk assets outperformed lower-risk assets, with stocks broadly delivering strong results. U.S. stocks surpassed international stocks, and smaller-cap stocks outpaced larger-cap stocks. Value-oriented strategies led growth-oriented strategies — propelling the types of stocks in which the fund invests to the forefront of the rally. Finally, all sectors of the Russell 2000 Value Index produced positive returns. The materials sector was particularly strong, rising nearly 50% for the six-month period. Energy and industrials also led the market for the reporting period. The telecommunications sector produced small but positive results, rising 8.3%. How did Putnam Small Cap Value Fund perform for the period? The fund delivered a strong double-digit return at net asset value for the six months ended August31, 2016, outperforming its Lipper peer group average but underperforming its benchmark, the Russell 2000 Value Index. Given the strength and breadth of the rally, holding transactional cash in the portfolio and not being fully invested detracted most from fund performance relative to the benchmark. Stock selection results in the consumer discretionary, health-care, and materials sectors also weighed on relative performance. The positive effects of an underweight allocation to the consumer discretionary sector were overcome by negative stock selection effects in that sector. Similarly, an underweight allocation to health care benefited performance, but negative stock selection within the sector hampered results. The fund held an overweight exposure to the outperforming materials sector, which helped performance, but negative stock selection overcame positive sector allocation. Other detractors from fund performance included This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Value Fund 5 results in the industrials and consumer staples sectors. Finally, an underweight exposure to real estate investment trusts [REITs] within the financials sector also detracted from performance relative to the benchmark. The extension of lower interest rates for a longer period of time led investors to seek alternative yield opportunities, which pushed stock prices, and valuations, of REITs higher. The fund has maintained an underweight position in REITs relative to the benchmark for some time, as I remain concerned about their inflated valuations. In general, sector allocation, a residual of the investment process, added value — particularly through underweight allocations to the consumer discretionary, utilities, and health-care sectors relative to the benchmark. What stocks aided fund performance during the reporting period? The recovery in oil and gas prices was rewarding for many of the fund’s investments in the energy sector. Energen, an oil and natural gas exploration and production company in the Permian Basin in West Texas and the San Juan Basin in New Mexico, and Callon Petroleum, an oil and natural gas company with reserves in the Permian Basin and the Midland Basin, are long-term holdings that rebounded with the stabilization of energy prices. In the information technology sector, the stock of Acacia Communications soared as investors came to appreciate the magnitude of the company’s DSP [digital signal processor] and optical technology advantages in the growing optical communications market. In addition, the U.S. Commerce Department’s investigation into Acacia’s largest customer, ZTE, which faced export sanctions, at period end appeared Allocations are shown as a percentage of the fund’s net assets as of 8/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Small Cap Value Fund likely to be resolved in a way that allows ZTE to continue shipping to international markets. Acacia was sold prior to period-end to lock in gains. What holdings detracted most from investment results during the reporting period? The stock of PBF Energy, one of the largest independent petroleum refiners and suppliers of unbranded transportation fuels, declined in value over the course of the period due to pressure on refining margins and above-average inventory levels. The stock is not held in the benchmark, so the fund’s position weighed on relative performance. We have maintained the fund’s position in PBF, as management has demonstrated a strong record of adding value through plant upgrades and capacity additions as well as strategic asset acquisitions. Two stocks in the information technology sector weighed on the fund’s relative performance during the six-month period. Our decision to not hold a position in Advanced Micro Devices, a producer of semiconductors and semiconductor equipment, detracted significantly from relative performance results, as the stock more than tripled during the six-month reporting period. In the slow global economic environment that we were facing during the reporting period, the company’s heavy debt load and consistent lack of profitability over a multiyear period led us to avoid the stock. Holding the poorly performing internet software and services company Web.com, which is not in the This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Value Fund 7 benchmark, also hurt fund performance. Uneven quarterly performance during the past year, which was partly due to growing competition, weighed on both earnings estimates and valuation multiples, causing the stock to underperform. Given our deteriorating view of Web.com’s prospects, we sold the position before period-end. What is your outlook for the coming months? The Fed’s decision to hold off raising interest rates and revising its 2016 rate-hike forecast from four rate hikes to two helped to provide momentum for the rally during the reporting period. U.S. macroeconomic data has been positive, with improvements in employment, housing, manufacturing, and consumer confidence contributing to the Fed’s less dovish comments during the summer and raising expectations for an interest-rate hike in the second half of 2016. However, just following the close of the reporting period, the Fed left interest rates unchanged at its September meeting — commenting that the labor market was not at full strength and that the U.S. economy still looked vulnerable to economic weakness abroad. I believe it is unlikely that the Fed will introduce further interest-rate hikes for the balance of 2016, especially with the upcoming presidential election in November. In my view, an environment of continued low interest rates could bode well for U.S. stock prices for the foreseeable future. While the Brexit vote was a shock to the U.K. economy, I do not believe it will have much impact on the U.S. economy near term, because the United States and the United Kingdom have a trading partnership outside of the European Union [EU]. Looking longer term, I believe the risks are more concentrated in global financial market instability, as investors react to headlines surrounding the This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8
